Schuchman, J.
This is an appeal by the plaintiff from an order made at Special Term, vacating and setting aside an execution, in favor of the plaintiff herein and against the defendant, on the ground that the same had been issued in violation of a stay, granted by the justice at Trial Term. The stay was for thirty days, and after twenty days the execution was issued. The appellant raises the point, “ that a justice of the City Court is without jurisdiction to grant a stay after rendition of verdict without an undertaking, and such a stay when granted is a nullity-.” This point is untenable. This court has such jurisdiction. Granger v. Craig, 85 N. Y. 619; Carter v. Hodge, 150 id. 532-537; Alfaro v. Davidson, 39 N. Y. Super. Ct. 408.
*406The power of a court to stay the execution of its own judgments is recognized by the Code of Civil Procedure. See sections 772 and 1005; both sections are made applicable to the City Court by section 3347, subdivisions 6 and 7 and 4.
Order appealed from is affirmed with costs and disbursements.
Delehanty and McCarthy, JJ., concur.
Order affirmed, with costs and disbursements.